Citation Nr: 0428918	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran initially requested a 
personal hearing before a Decision Review Officer (DRO).  
However, in August 2003, the veteran, his representative, and 
the DRO had an informal conference, during which the veteran 
agreed to additional development.  In an associated 
statement, he indicated that he accepted the informal hearing 
conference at that time and that he would request another 
hearing later if he still wanted one.  The record does not 
reflect any additional request for a hearing.  

Review of the claims folder reveals that the veteran 
submitted a claim for service connection for glaucoma in July 
2003.  It appears that the RO has begun developing the claim 
by virtue of its August 2004 letter to the veteran.  The 
matter is referred to the RO for any additional appropriate 
action and adjudication of the claim.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's PTSD is manifested by subjective complaints 
of nightmares with sleep disturbance, outbursts of anger, 
irritability, difficulty concentrating, anxiety and 
depression, and memory loss, with objective evidence of some 
depression, anxiety, and irritability. 

3.  There is no evidence of thought disorder, suicidal 
ideation, obsessional rituals, near-continuous panic or 
depression affecting independent functioning, spatial 
disorientation, or neglect of personal appearance and 
hygiene.

4.  The veteran continues to live with his wife of many years 
and to work on a full-time basis; he is involved in church 
and goes out with his wife on occasion; he has few friends 
and prefers to be alone when stressed.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in September 2003 and February 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and of which portion of evidence 
needed to substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  In addition, the September 2002 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the veteran with all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran's claim for 
service connection was received in January 2000, prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements at that time was impossible.  The RO 
subsequently provided VCAA notice with regard to the appeal 
as to the initial disability rating assigned in the May 2001 
rating decision.  As discussed above, the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also ask the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
VA treatment records, and relevant psychiatric examinations.  
The veteran submitted a treatment report from a private 
psychiatrist.  There is no indication that he received any 
ongoing treatment from that physician or any other non-VA 
provider.  He has not authorized the release of any other 
evidence.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.     

Factual Background

VA outpatient medical records showed that the veteran began 
psychiatric treatment in January 2000.  At that initial 
session, the veteran related that he worked more than 40 
hours per week.  He described hypervigilance with waking at 
night and being unable to return to sleep.  His wife slept in 
a separate bed.  Appetite and energy levels were good.  The 
psychologist diagnosed PTSD and assigned a Global Assessment 
of Functioning (GAF) score of 60.  Notes dated in September 
2000 added symptoms of memory problems at work and at home 
and depressed mood.  The veteran stayed busy working many 
hours at his job in order to control intrusive thoughts; he 
preferred to be alone when not working.  He was not suicidal.

In March 2001, the veteran related that he avoided 
confrontations and conflict at work and at home due to fear 
that he might overreact with his anger.  His mood was 
dysphoric, but he was not suicidal.  The diagnosis and GAF 
score were continued on both occasions.  Notes dated in April 
2001 indicated that the veteran had been married for 32 
years.  He worked in sales at an auto parts company.  He 
described problems with anxiety, irritability, temper, 
depression, and social isolation.  He had thought of hurting 
himself but had no plan or attempt.  After service, the 
veteran had worked in two factories, both of which closed.  
Since that time, for about three years, he had worked at the 
auto parts store.  Associated nursing notes included his 
wife's report that the veteran slept about five hours a night 
with restless behavior.  He was employed full time; his co-
workers were supportive and able to assist him and calm him 
down when he got agitated.  He had nightmares, intrusive 
thoughts, and flashbacks.  Mental status was unremarkable.  
The GAF score remained 60.  The physician prescribed 
medications for his symptoms.       

The veteran was afforded a VA psychiatric examination in 
March 2001.  The examiner reviewed the claims folder for the 
examination.  The veteran had been married to his wife for 31 
years.  He occasionally got very irritable with her and had a 
bad temper; he had hit her once in the past.  The veteran 
worked as an auto parts salesman.  It was very stressful for 
him to work; he had a short temper and was irritable with 
customers.  His supervisor would try to calm him down.  The 
veteran indicated that he slept two or three hours at a time, 
heard voices, got very angry at times, and felt depressed.  
Poor sleep interfered with his ability to work the next day.  
The examiner stated that the veteran was alert, oriented, 
cooperative, and able to relate to him during the interview.  
He appeared highly anxious and mildly depressed.  There was 
some difficulty concentrating that was possibly associated 
with the anxiety and depression.  There was no looseness of 
associations.  Memory, judgment, and insight were fair.  The 
veteran was not suicidal or assaultive.  The diagnosis was 
PTSD with chronic anxiety and depression.  The examiner 
assigned a GAF score of 60.   

In a May 2001 rating decision, the RO granted service 
connection for PTSD and awarded a 30 percent initial rating, 
effective from the date of the January 2000 claim.  The 
veteran perfected an appeal of the assigned evaluation.  

In his November 2002 substantive appeal, the veteran stated 
that he was unable to perform any stressful employment.  He 
was not reliable or dependable to perform any gainful 
employment except the very minimum where he was currently 
employed.  He struggled to hold himself together and to keep 
from blowing up.  

The veteran presented to a private psychiatrist, J. Contes, 
M.D., in November 2002.  He described symptoms including lack 
of concentration, forgetfulness, panic attacks, irritability, 
anger outbursts, and feelings of hopelessness, worthlessness, 
and guilt.  He also reported recent worsening in depression, 
anxiety, and sleep problems with nightmares.  Mental status 
examination was remarkable only for a report that the veteran 
used to have auditory and visual hallucinations.  Otherwise, 
he was fully oriented, alert, coherent, and without evidence 
of thought disorder, delusions, paranoia, or suicidal or 
homicidal ideation.  The assessment was PTSD with psychotic 
features, generalized anxiety disorder with panic attacks, 
and depressive disorder not otherwise specified.    

Additional VA medical records dated through July 2003 
reflected continued treatment, including prescription 
medications, for PTSD.  It was noted that the veteran's sleep 
problems, depression and irritability, and isolative behavior 
had increased since the terrorist attacks in September 2001.  
Notes dated in October 2001 indicated that his boss had 
recently told him to take the day off because of noticeable 
increased impatience with customers.  The veteran had been 
able to attend a few high school football home games.  The 
GAF score at that time was 56.  Notes dated in March 2002 
reflected improved mood and sleep.  Entries from July 2002 
related that the veteran had one friend, his brother-in-law, 
and attended church, where he was a deacon.  He and his wife 
went out to eat on occasion.  He walked in the woods alone 
for solace.  In January 2003, the veteran described anger 
outbursts and reported that he recently threw something at a 
customer.  He thought about leaving work for a while.  He had 
increased sleep problems.  The veteran alluded to "hearing 
voices," but mental status was essentially unremarkable.  
The physician assigned a GAF score of 75 and adjusted the 
veteran's medication.  Notes dated in July 2003 reflected the 
veteran's report of some improvement in symptoms.  He 
continued to live with his wife and work full time.  Mental 
status examination revealed mild anxiety and depression, but 
was otherwise unremarkable.  The GAF score was 60.       

In August 2003, the veteran underwent another VA psychiatric 
examination.  He continued to take medications to manage 
symptoms.  He felt drowsy at times and still had difficulty 
concentrating and persistent nightmares.  The veteran 
continued to work full time.  He had some difficulty 
concentrating that interfered with his daily work, but was 
still able to hold the job.  He also continued to live with 
his wife and a daughter.  He had very few friends; when he 
got upset, he usually isolated himself and went into the 
woods.  Symptoms included poor sleep with frequent nightmares 
and recurrent thoughts about Vietnam when he was depressed or 
sad.  The examiner noted that there apparently was no 
increase in nightmares, but there was some difficulty 
concentrating the next day at work.  The veteran was alert 
and oriented and dressed appropriately.  Mood appeared 
moderately depressed with sad expression and lack of eye 
contact.  He was somewhat anxious when discussing service 
experiences.  Affect was somewhat constricted but 
appropriate.  He displayed poor tolerance at times and could 
become irritable.  There was no evidence of psychosis or 
delusional thinking.  Memory, judgment, and insight were 
fair.  He was not suicidal or assaultive.  The diagnosis was 
PTSD with depression.  The GAF score was 60.  The examiner 
noted that the veteran's symptoms had affected his social 
life.  He added that there appeared to be more depression and 
some difficulty concentrating at work, but that the veteran 
responded to medication.   

The RO obtained additional VA medical records dated through 
April 2004.  Notes from August 2003 reflected improved mood.  
He continued to sleep lightly and have frequent nightmares.  
He and his wife did little together but watch television; he 
had no recreational outlet.  The GAF score noted was 50.  In 
associated entries, it was noted that the veteran still 
worked full time and lived with his wife.  He attended church 
at least once a month.  In November 2003, the veteran related 
that he was doing very well on his medication.  Mental status 
was essentially unremarkable.  The GAF score was 60.  Notes 
dated in January 2004 again reflected improved mood.  The 
veteran continued to be involved in church, but he otherwise 
had no activities.  According to April 2004 psychology notes, 
the veteran denied any recent problems at work with anger, 
though his supervisor had allowed him to go home on several 
occasions when he saw the veteran become too tense or 
agitated.  He started going shopping with his wife, which he 
tolerated fairly well.  He still had difficulty with 
nightmares affecting his sleep.  The GAF score was 50.  
Additional notes from April 2004 indicated that the veteran 
found his medications very helpful.  On mental status 
examination, the veteran was cooperative and friendly, neatly 
dressed, coherent, relevant, logical, and goal-directed.  His 
mood was pleasant.  There was no evidence of thought 
disorder, hallucinations, suicidal or homicidal ideation, or 
memory loss.  Appetite and sleep pattern were fair.  The GAF 
score was 60.  

The veteran submitted a statement dated in February 2004 from 
the manager and assistant manager of the auto parts store 
where he worked.  They stated that they tried to help the 
veteran in stressful times when the workload became 
difficult.  Sometimes, the veteran seemed "not to be with 
us," and at times was aggressive.  The veteran became 
disturbed when the store was crowded and was startled by 
abrupt noise.  He could "loose it" (sic) if a customer 
verbally abused him.  They related that, if they saw any of 
these situations happening, they sent him home.  They added 
that the veteran's condition did not seem to improve and 
might be getting worse.       

The June 2004 DRO decision awarded an increased disability 
rating to 50 percent, effective from the date of the claim.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.    

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a rating greater than 
50 percent.  38 C.F.R. § 4.7.  Subjectively, the veteran 
complains of nightmares with sleep disturbance, outbursts of 
anger, irritability, difficulty concentrating, anxiety and 
depression, and memory loss.  He has few friends and prefers 
to be alone when stressed.  Objectively, there is evidence of 
some depression, anxiety, and irritability.  However, there 
is no evidence of thought disorder, suicidal ideation, 
obsessional rituals, near-continuous panic or depression 
affecting independent functioning, spatial disorientation, or 
neglect of personal appearance and hygiene.  The predominant 
GAF score is 60, which reflects moderate symptoms or moderate 
difficulty in social and occupational functioning.  Though 
generally socially isolated, the veteran continues to live 
with his wife of many years and to work on a full-time basis.  
He is also involved in church and goes out with his wife on 
occasion, to shop, eat, or attend high school football games.  
Absent evidence of more severe symptomatology as contemplated 
by the rating schedule, the Board cannot conclude that the 
veteran's PTSD warrants a 70 percent rating. Id.  Therefore, 
the Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 50 percent 
for PTSD.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  As discussed above, the veteran 
continues to work on a full-time basis.  There is no evidence 
of hospitalization related to the PTSD.  Thus, extra-
schedular consideration is not warranted.        


ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



